Following a remand from this Court (66 AD3d 412 [2009], lv denied 14 NY3d 769 [2010]), the court reimposed the original sentence. Defendant’s constitutional claims regarding his sentence are unavailing (see People v Pena, 50 NY2d 400, 411-412 [1980], cert denied 449 US 1087 [1981]), and we perceive no basis for reducing the sentence.
Defendant’s claim that he received ineffective assistance of counsel at the resentencing proceeding is unreviewable on direct appeal because it involves matters outside the record (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). Defendant asserts that counsel failed to bring to the resentencing court’s attention defendant’s alleged desire to make a statement. However, the record does not establish that defendant wished to address the court, and there is no information in the record as to any advice from counsel in that regard. *556On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; Strickland v Washington, 466 US 668 [1984]). Concur— Mazzarelli, J.E, Saxe, Catterson, Acosta and Román, JJ.